UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6130


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES EDWARD MCLEAN, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:02-cr-00156-MR-1; 3:07-cv-00331-MR)


Submitted:   June 13, 2011                 Decided:   July 1, 2011


Before TRAXLER, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward McLean, Jr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Edward McLean, Jr., seeks to appeal the district

court’s     order     denying       relief       on     his     28     U.S.C.A.         § 2255

(West Supp. 2010) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)           (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies          this    standard        by         demonstrating        that

reasonable      jurists         would    find     that        the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief       on     procedural       grounds,        the       prisoner       must

demonstrate     both      that     the     dispositive        procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently         reviewed       the    record       and    conclude      that

McLean has not made the requisite showing.                       Accordingly, we deny

a    certificate     of       appealability      and    dismiss       the    appeal.        We

dispense     with    oral        argument     because         the     facts      and    legal

contentions        are        adequately      presented          in        the    materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3